DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/24/2020 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 34, 35, 43, 44, 47, 48 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egerton et al.(US Pub. 20090323160 of record, hereafter Egerton) in view of Defendini et al.(US 5,244,557).
Regarding to claims 34 and 35, Egerton discloses a Multi-Pane Dynamic Window and Method For Making Same in Figure 3, comprising of:
a.	a first substantially transparent substrate (203b) having an optically switchable device (220) disposed on a surface of the first substantially transparent substrate (203b); 
b.	a second substantially transparent substrate (203a); 
c.	an electrically insulating spacer (211) between the first and the second substantially transparent substrates (203b, 203a), the electrically insulating spacer having a substantially rectangular cross section and comprising an electrically insulating material.  However, Egerton et al. does not discloses wherein said spacer is polymeric; wherein the polymeric spacer comprises a polyisobutylene (PIB) material. 
Defendini is in same field of endeavor and teaches a polymeric spacer comprises common material such as a polyisobutylene (PIB) material (col.4, lines 16-18; col. 7, lines 4-5).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of the spacer of Defendini to device of Egerton for purpose of forming electrochromic cell.

Regarding to claim 43, Egerton and Defendini discloses the insulated glass unit of claim 34.  Egerton further discloses wherein the sealed interior space contains an inert gas (para.[0012]).

Regarding to claim 44, Egerton and Defendini discloses the insulated glass unit of claim 34, wherein the optically switchable device (220) is an electrochromic device (220).

Regarding to claim 47, Egerton and Defendini discloses the insulated glass unit of claim 34.  Defendini further discloses wherein a reinforcing pane (12, Fig.4) is laminated to at least one of the first and second substantially transparent substrates (Fig 4).

Regarding to claim 48, Egerton and Defendini discloses the insulated glass unit of claim 34.  Egerton and Defendini discloses wherein the optically switchable device faces the sealed interior space of the insulated glass unit (Defendini figure 4).

Regarding to claim 52, Egerton and Defendini discloses the insulated glass unit of claim 34.  Defendini further discloses wherein the polymeric spacer has a substantially rectangular cross section (Fig. 4).

2.	Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egerton et al.(US Pub. 20090323160  hereafter Egerton) in view of Defendini as applied to claim 34 above.
Regarding to claim 36, Egerton and Defendini discloses the IGU of claim 34 with the electrically insulating spacer contacts the first and second substantially transparent substrates along surfaces. Neither Egerton nor Defendini does not specifically disclose wherein the contact surface is in range of 5mm to 10 mm wide.  However, since the spacer contact surface area is recognized as a result-effective variable, differences in contact surface area will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such contact surface area range is critical or provides unexpected results. Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the spacer with a contacted area with glass substrate as instantly claimed motivated by the desire to control the degree of support of the window. This is in line with In re Aller, 105 USPQ 233 which hold discovering the optimum or workable ranges involves only routine skill in the art.

3.	Claims 37-41, 45, 46 and 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egerton et al.(hereafter Egerton) in view of Defendini, as applied to claim 34 above, and further in view of Benson et al. (US 5384653 hereinafter Benson of record).
	Regarding to claims 37 and 38, Egerton and Defendini disclose the EC window assembly of claim 34 with spacer (211).  Neither Egerton nor Defendini discloses wherein the at least one bus bar is disposed between the mating surfaces of the polymeric spacer and the first substantially transparent substrate; wherein at least one bus bar in electrical communication with a conductive layer of the optically switchable device.
	Benson teaches idea of having at least one bus bar (31/32/33/34) is disposed between the mating surfaces of the spacer (46) and the first substantially transparent substrate (12) (Figure 4); wherein at least one bus bar in electrical communication with a power source and then a conductive layer of the switchable device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teachings of Benson to device of Egerton and Defendini for providing electricity.

Regarding to claim 39, Egerton, Defendini and Benson discloses the insulated glass unit of claim 37.  Benson further discloses wherein the at least one bus bar is not within the viewable area of the insulated glass unit (Fig.4).

	Regarding to claim 40, Egerton, Defendini and Benson discloses the insulated glass unit of claim 37.  However, neither Egerton nor Defendini nor Benson discloses any portion of the bus bar is within the sealed interior space (see Benson’s figure 4).

	Regarding to claims 45 and 46, Egerton and Defendini disclose the insulated glass unit of claim 44.  Egerton further discloses wherein the electrochromic device (400, Fig. 4) comprises a first transparent conductive oxide layer (403), a second transparent conductive oxide layer (407), and an electrochromic device stack (402) between the first and second transparent conductive oxide layers(403, 407).  However, neither Egerton nor Defendini discloses a first bus bar in electrical communication with the first transparent conductive oxide layer and a second bus bar in electrical communication with the second transparent conductive oxide layer.  Benson is in same field of endeavor and teaches a first bus bar (32, Fig. 4) in electrical communication with the first transparent conductive oxide layer (18) and a second bus bar (33) in electrical communication with the second transparent conductive oxide layer (26, Fig. 4).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teachings of Benson to device of Egerton and Defendini for providing electricity.
	
	Regarding to claim 41, Egerton, Defendini and Benson discloses the insulated glass unit of claim 37 with said bus bar in between said spacer and said substrate.  Thus, Egerton, Defendini in view of Benson discloses  except for said bus bar having a length about the length (size) of the side of the optically switchable device. The length of the bus bar is depending on the location of power source. Rearranging parts of an invention involves only routine skill  in the art.  In additional, the size (length) differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Furthermore, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular length of the bus bar would yield an unexpected result. It appears that these bus bar length produce no functional differences.

	Regarding to claim 51, Egerton, Defendini and Benson discloses the insulated glass unit of claim 34 as described above.  Benson teaches  wherein the polymeric spacer comprises a desiccant material (Figure 4, desiccant material 54).

4.	Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egerton et al. and Defendini in view of Benson et al., as applied to claim 37 above, and further in view of Lam et al.(US 20100315693).
	Egerton, Defendini and Benson discloses the insulated glass unit of claim 37 with teaching of the at least one bus bar.  However, neither Egerton nor Defendini nor Benson discloses wherein the at least one bus bar comprises a conductive ink.  Lam et al. is in same field of endeavor and teaches a bus bar (330) comprises a conductive ink or be made from conductive ink (para.[0191]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teaching of Lam to the device of Egerton, Defendini and Benson for purpose of forming connection lead.

Allowable Subject Matter
Claims 49 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: (claim 49) one or more wires disposed at least partially within the polymeric spacer, the wiring configured for electrical communication between one or more bus bars of the optical switchable device and a power source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/Primary Examiner, Art Unit 2872